DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellstrom et al (US 2009/0069783).
Regarding claim 1, Ellstrom discloses a system for closed transfer of fluids comprising: a syringe adapter 100 comprising: a housing having a first end and a second end, the first end configured to be secured to a first container (fig 5); a cannula 105 having a first end and a second end, the second end positioned within the housing (fig 3); a seal arrangement 144 positioned within the housing and movable within the housing (fig 5 vs fig 6), the seal arrangement comprising a membrane (figs 3 and 5); and a second component 200 comprising a membrane 208 and an engagement member 206, the second component configured to be received by the syringe adapter such that the membrane of the seal arrangement engages the membrane of the second component (fig 5), the engagement member configured 17ATTORNEY DOCKET NO. 6905-1800126 (P-15112/4) to engage a portion of the housing of the syringe adapter to secure the second component to the syringe adapter when the second component is received by the syringe adapter (figs 5 and 6).  
Regarding claim 2, wherein the engagement member comprises a projection 206 extending radially outward from the second component (fig 5).
Regarding claim 3, wherein the seal arrangement comprises a collet 101 having a first end and a second end, at least a portion of the collet received within the housing (fig 6), the collet comprising a body and a locking member 141 connected to the body (fig 5), the body defining a passageway that receives the membrane of the seal arrangement (fig 5), the collet is movable from a first position (fig 5) where the locking member is open to receive a mating connector to a second position (fig 6) where radially outward movement of the locking member is restricted (¶54).  
Regarding claim 4, wherein the engagement member comprises a projection 206 extending radially outward from the second component (fig 5).
Regarding claim 5, wherein the second component comprises a collet interface surface configured to receive and engage the locking member of the collet (surface of 206).  
Regarding claim 6, wherein the second component comprises a patient connector having a first end and a second end, the patient connector having a body defining a passageway, the second end of the patient connector configured to be secured to a patient IV line (fig 5).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 10,744,315. The pending claims are broader versions of the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783